Citation Nr: 1712833	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran and his wife testified at a hearing before the undersigned at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2010 rating decision most recently denied the Veteran's application to reopen his claim of service connection for a low back disability; he did not perfect his appeal to that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the March 2010 rating decision is new, related to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's low back disability had its onset in service.

CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A low back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, his brother, and his representative contend that the claimant's low back disability is due to the low back injury he sustained in service.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The record shows that a March 2010 rating decision most recently denied the Veteran's application to reopen his claim of service connection for a low back disability because, among other things, there was no relationship between his current low back disability and his military service.  The Veteran did not appeal the March 2010 rating decision.  The Board also finds that Veteran did not file with VA new and material medical evidence related to his knee disorders in the first post-decision year despite a July 2009 low back magnetic resonance imaging evaluation (MRI) being received by VA in March 2010 because this record only showed that the Veteran had a low back disability.  38 C.F.R. § 3.156(b).  Thus, the Board finds that the March 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the above final decision, VA received a March 2012 statement from the Veteran's brother as well as the Veteran's and his wife testimony at the November 2016 hearing in which they reported, in substance, that the claimant had observable problems with a low back disability since the beating he sustained while on active duty.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Thus, since the above statement and details regarding the Veteran's in-service low back injury and problems since that time where not before VA when it last denied the claim and because the Court has held that in determining whether the evidence is new and material the credibility of the newly presented evidence is to be presumed (see Justus, supra.), the Board finds that the brothers statement and the hearing testimony is new and material evidence and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Turning to the merits of the appeal, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with a low back disabilities-degenerative disc disease, spondylolysis with spondylolisthesis, and intervertebral disc syndrome.  See, e.g., VA examination dated in July 1981; MRI dated in January 2012; VA examination dated in January 2012.  Moreover, the Board finds that the service treatment records that include a July 1972 record that reports that the Veteran was in a fight three days earlier, an October 1972 record that reported that the Veteran was physically assaulted, the subsequent October 1972 records that shows his complaints of low back pain with spasms diagnosed as a sprain less than a week after the assault, and the November 1972 records that revealed muscle spasms, tenderness in the T8 to T10 area, and diagnosed a stain are both competent and credible proof of the in-service incurrence of a low back injury.  Lastly, the Board finds that the June 1981 treatment record that reports the Veteran had a history of back pain since 1972 along with the Veteran's testimony regarding having continued problems with observable symptom of his low back disability in and since the documented in-service injury when combined with his wife's testimony and his brother's observations are sufficient proof that his low back disorder has continued since service because the symptom of his low back disability are observable by lay persons.  See Davidson. 

In reaching this conclusion the Board has not overlooked the VA examinations in which it was opined that the Veteran's low back disability was not related to service.  Here, however, because the Board finds the Veteran's testimony, which has been corroborated, that he has had recurrent low back problems since his in-service injury, and given that he has been diagnosed as having degenerative disc disease, spondylolysis with spondylolisthesis, and intervertebral disc syndrome, and affording him the benefit of the doubt, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

Service connection for a low back disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


